[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Johnson v. Bur. of Sentence Computation, Slip Opinion No. 2020-Ohio-999.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-999
      THE STATE EX REL. JOHNSON, APPELLANT, v. BUREAU OF SENTENCE
                               COMPUTATION, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Johnson v. Bur. of Sentence Computation, Slip
                              Opinion No. 2020-Ohio-999.]
Mandamus—Res judicata—Appellant’s claim against the Bureau of Sentence
        Computation, a division of the Department of Rehabilitation and
        Correction, barred in light of previous rulings on the same claim in cases
        between appellant and parties in privity with the Department of
        Rehabilitation and Correction—Court of appeals’ judgment affirmed—
        Appellant declared a vexatious litigator.
     (No. 2018-1630—Submitted April 23, 2019—Decided March 19, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 18AP-351,
                                      2018-Ohio-4338.
                                    ________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellant, Ronald G. Johnson, appeals the decision of the Tenth
District Court of Appeals dismissing his petition for a writ of habeas corpus and
denying his complaint for a writ of mandamus. We affirm, and we also declare
Johnson a vexatious litigator.
                                      Background
       {¶ 2} In February 1987, Johnson was sentenced to an indefinite prison term
of 7-to-25 years after he was convicted of voluntary manslaughter with a firearm
specification in Montgomery County. State v. Johnson, Montgomery C.P. case No.
86-CR-2584. While released on parole, he was convicted of new offenses in
Fayette, Adams, Madison, Highland, and Montgomery counties and received
multiple definite prison sentences.
       {¶ 3} On May 18, 2018, Johnson filed a pleading in the Tenth District Court
of Appeals captioned “Motion to Vacate Judgments/Motion for Habeas Corpus,”
naming appellee, Bureau of Sentence Computation (“BSC”), as respondent. He
alleges that BSC is illegally running portions of his definite sentences consecutively
to his original indefinite sentence, causing him to serve two of the definite terms
twice and thereby extending his prison sentence to August 2024 when he should
have been released in June 2018.
       {¶ 4} BSC filed a motion to dismiss for lack of jurisdiction because habeas
corpus will lie only in the county where the petitioner is being held, R.C. 2725.03,
and Johnson is incarcerated at the Northeast Correctional Facility, in Mahoning
County. The motion also noted that the proper respondent to Johnson’s habeas
corpus petition was the warden of the Northeast Correctional Center, not BSC. In
response, Johnson filed a motion to amend his complaint to remove the habeas
corpus claim, leaving only the motion to vacate the judgments.
       {¶ 5} The magistrate agreed that the Tenth District lacked jurisdiction to
consider the habeas corpus complaint. Treating Johnson’s motion as a request for




                                          2
                                 January Term, 2020




mandamus relief, and citing our decision in Johnson v. Moore, 149 Ohio St. 3d 716,
2017-Ohio-2792, 77 N.E.3d 967, she concluded that the court of appeals lacked
jurisdiction over his claim against BSC for miscalculating his sentence and that his
claim was barred by res judicata, and therefore she recommended dismissal of the
case. 2018-Ohio-4338, ¶ 19-21. In a separate entry, she denied the motion to
amend.
         {¶ 6} Johnson filed objections to the magistrate’s recommendation, in
which he largely reargued the merits of his sentencing argument. On October 25,
2018, the court of appeals adopted the magistrate’s recommendation, dismissed the
habeas corpus portion of the complaint, and denied the writ of mandamus. Id. at
¶ 5-7.
         {¶ 7} On November 14, 2018, Johnson filed a notice of appeal in this court.
In its merit brief, BSC asks us to declare Johnson a vexatious litigator, pursuant to
S.Ct.Prac.R. 4.03.
                                       Analysis
         {¶ 8} The doctrine of res judicata provides that a “ ‘final judgment or decree
rendered upon the merits, without fraud or collusion, by a court of competent
jurisdiction * * * is a complete bar to any subsequent action on the same claim or
cause of action between the parties or those in privity with them.’ ” (Ellipsis in
Grava.) Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381, 653 N.E.2d 226 (1995),
quoting Norwood v. McDonald, 142 Ohio St. 299, 52 N.E.2d 67 (1943), paragraph
one of the syllabus. Johnson raises one argument in this appeal, and it is an
argument he has unsuccessfully litigated more than once.
                                Johnson’s other cases
         {¶ 9} On September 24, 2012, Johnson filed a complaint in the Franklin
County Court of Common Pleas against the Department of Rehabilitation and
Correction (“DRC”), seeking a writ of mandamus to compel the correction of his
sentences. He alleged that DRC was illegally running his definite sentences




                                           3
                            SUPREME COURT OF OHIO




consecutively to his original indefinite sentence, causing him to serve the definite
terms twice. On January 10, 2013, that court dismissed the complaint. Johnson v.
Dept. of Rehab. & Corr., Franklin C.P. No. 12 CV 11978, 2013 Ohio Misc. LEXIS
10982 (Jan. 10, 2013).
       {¶ 10} Two months later, on March 1, 2013, Johnson filed a petition in the
Twelfth District Court of Appeals for a writ of habeas corpus, again disputing
whether his definite sentences should run consecutively to his indefinite sentence.
He also alleged that he was entitled to immediate release based on jail-time credit
that he claimed he was owed. The court of appeals granted the respondent’s motion
to dismiss, Johnson v. Crutchfield, 12th Dist. Warren No. CA2013-03-019 (July
31, 2013), and we affirmed, Johnson v. Crutchfield, 140 Ohio St. 3d 485, 2014-
Ohio-3653, 20 N.E.3d 676, ¶ 7 (“Johnson has received a number of different
consecutive sentences that cannot be encompassed within the sentence that he had
received earlier in Montgomery County”).
       {¶ 11} In December 2015, Johnson filed an original action for a writ of
mandamus in this court, again challenging the decision to run his definite sentences
consecutively to his indefinite sentence. We sua sponte dismissed the complaint.
Johnson v. Dept. of Rehab. & Corr., 145 Ohio St. 3d 1419, 2016-Ohio-1173, 47
N.E.3d 164.
       {¶ 12} In January 2016, Johnson filed a complaint in this court for a writ of
procedendo to compel the Montgomery County Common Pleas Court to issue a
judgment entry vacating his indefinite prison term as “fully served” in order to
remove the “double terms” his complaint alleged he was being forced to serve. See
Johnson v. State, 145 Ohio St. 3d 1440, 2016-Ohio-1596, 48 N.E.3d 580. We again
dismissed the complaint. Id. Also in January 2016, based on the same legal theory,
he filed a complaint in the Tenth District Court of Appeals for a writ of mandamus
ordering the DRC to “correct his sentence.” State ex rel. Johnson v. Dept. of Rehab.
& Corr., 10th Dist. Franklin No. 16AP-69, 2016-Ohio-5424, ¶ 1. The court of




                                         4
                                       January Term, 2020




appeals dismissed the complaint for failure to file an affidavit of prior civil actions,
as required by R.C. 2969.25(A). Id. at ¶ 4, 21.
         {¶ 13} In February 2016, Johnson filed a petition for a writ of habeas corpus
in the Twelfth District Court of Appeals, based on the same challenge to the length
of his sentences. The court of appeals dismissed the petition based on res judicata.
Johnson v. Moore, 12th Dist. Warren No. CA2016-02-011 (Apr. 14, 2016).1 We
affirmed, but not based on res judicata. Johnson v. Moore, 149 Ohio St. 3d 716,
2017-Ohio-2792, 77 N.E.3d 967, ¶ 6 (“Res judicata is not among the defenses that
may be raised in a Civ.R. 12(B) motion to dismiss”). Rather, we held that
“Johnson’s petition was properly dismissed because it fails to state a claim,” once
again determining that BSC correctly calculated Johnson’s sentence and that he was
therefore not entitled to immediate release. Id. at ¶ 7.
         {¶ 14} In March 2016, Johnson filed an original action in the Twelfth
District Court of Appeals against the Madison County Court of Common Pleas for
monetary damages, alleging false imprisonment because he was being held to serve
the same sentences twice. The court of appeals dismissed, Johnson v. Madison Cty.
Court of Common Pleas, 12th Dist. Madison No. CA2016-03-013 (July 8, 2016),
and we affirmed, Johnson v. Madison Cty. Court of Common Pleas, 149 Ohio St. 3d
730, 2017-Ohio-2805, 77 N.E.3d 978, ¶ 8.
         {¶ 15} In April 2016, Johnson filed a petition in this court for a writ of
habeas corpus, based on the same claim regarding his sentences. He also requested,
among other things, an “alternative writ of mandamus” to compel a recalculation
of his maximum-sentence release date based on another jail-time-credit claim.2 We


1. According to the court of appeals, Johnson had “filed virtually the same habeas corpus petition
in the Warren County Court of Common Pleas on December 3, 2015,” which the common pleas
court had dismissed roughly seven weeks later. Id. at 1.
2. Johnson has unsuccessfully litigated similar jail-time-credit claims in at least three other lawsuits.
See State v. Johnson, 4th Dist. Highland No. 16CA26, 2017-Ohio-4213, ¶ 10, 22; State v. Johnson,
4th Dist. Adams No. 13CA988, 2014-Ohio-3027, ¶ 6; Johnson v. Dept. of Rehab. & Corr., Franklin
C.P. No. 12 CV 10531, 2012 Ohio Misc. LEXIS 17837 (Oct. 25, 2012).




                                                   5
                            SUPREME COURT OF OHIO




dismissed the complaint. Johnson v. Mohr, 146 Ohio St. 3d 1466, 2016-Ohio-5108,
54 N.E.3d 1266.
       {¶ 16} In July 2018, Johnson filed a motion in the Madison County Court
of Common Pleas to vacate his Madison County sentences, again on the theory that
they could not be imposed consecutively to his original 7-to-25-year sentence from
Montgomery County. In affirming the denial of his motion, the court of appeals
noted that Johnson had unsuccessfully filed the same motion in Madison County in
2012, 2013, and 2015. State v. Johnson, 12th Dist. Madison No. CA2018-07-021,
2019-Ohio-445, ¶ 1.
       {¶ 17} On February 13, 2019, we dismissed four separate original actions
filed by Johnson, all asserting the same legal theory regarding the computation of
his sentences. Johnson v. Bur. of Sentence Computation, 154 Ohio St. 3d 1506,
2019-Ohio-470, 116 N.E.3d 1286 (mandamus); Johnson v. Singer, 154 Ohio St. 3d
1506, 2019-Ohio-470, 116 N.E.3d 1286 (mandamus); Johnson v. LaRose, 154 Ohio
St.3d 1507, 2019-Ohio-470, 116 N.E.3d 1287 (habeas corpus); Johnson v. LaRose,
154 Ohio St. 3d 1507, 2019-Ohio-470, 116 N.E.3d 1286 (habeas corpus). A fifth
complaint for a writ of mandamus, seeking records from BSC in support of his case,
was dismissed on December 18, 2018. Johnson v. Bur. of Sentence Computation,
154 Ohio St. 3d 1448, 2018-Ohio-5081, 113 N.E.3d 555.
                             Res judicata and privity
       {¶ 18} Here, rather than respond to the res judicata issue, Johnson devotes
his appellate brief to arguing the merits of his mandamus claim. He also objects to
the magistrate’s decision denying his motion for leave to amend. But the proposed
amended complaint, which merely deleted the defective habeas claim, would not
have cured the res judicata problem.
       {¶ 19} As noted above, we have previously ruled on the merits of these
claims in at least two prior actions, Moore, 149 Ohio St. 3d 716, 2017-Ohio-2792,
77 N.E.3d 967, and Crutchfield, 140 Ohio St. 3d 485, 2014-Ohio-3653, 20 N.E.3d
6
                                  January Term, 2020




676, as have numerous intermediate appellate courts. The element of privity is
satisfied because DRC, of which BSC is a division, is in privity with its prison
wardens, who were the respondents in Moore and Crutchfield. See Stroud v. Dept.
of Rehab. & Corr., 10th Dist. Franklin No. 03AP-139, 2004-Ohio-580, ¶ 22-23.
We therefore affirm the judgment of the court of appeals.
            BSC request that Johnson be declared a vexatious litigator
       {¶ 20} In its brief to this court, BSC asks that Johnson be declared a
vexatious litigator. Under S.Ct.Prac.R. 4.03(A), we may sanction a person who
signs “an appeal or other action [that] is frivolous or is prosecuted for delay,
harassment, or any other improper purpose.” And S.Ct.Prac.R. 4.03(B) provides
that if a party “habitually, persistently, and without reasonable cause engages in
frivolous conduct under division (A),” then we may declare such person a vexatious
litigator and “impose filing restrictions on the party.” Given Johnson’s extensive
history of repetitious filings, in which he has reasserted arguments that we have
already rejected, coupled with his extensive history of fruitless and duplicative
original actions, Johnson is the quintessential example of a vexatious litigator.
       {¶ 21} As shown above, Johnson has filed 22 original actions in this court
alone since the beginning of 2013; 7 of those original actions have been filed in just
the past 18 months. We dismissed every one of those cases. See Supreme Court
case Nos. 2013-0785, 2015-2002, 2016-0135, 2016-0136, 2016-0193, 2016-0196,
2016-0528, 2016-0589, 2016-0602, 2016-0653, 2016-0733, 2016-0734, 2016-
0737, 2016-0738, 2016-0740, 2018-1449, 2018-1695, 2018-1716, 2018-1808,
2018-1846, 2019-0832, 2019-0833.              But our assessment of a litigant’s
vexatiousness is not based solely on the number of cases he has filed, but also upon
the repetitive arguments raised. And in Johnson’s cases, almost all his arguments
are directly on the same issue.
       {¶ 22} There is a cost, internal to Ohio’s court system but also external to
the state as a whole when the legal process is abused in a manner similar to




                                          7
                              SUPREME COURT OF OHIO




Johnson’s repeated filings. We must take into account the number of hours spent
within the court system by the justices, law clerks, filing clerks, and other court
personnel, as well as county prosecutors and their employees, that must handle and
respond to all these lawsuits and motions.
        {¶ 23} Moreover, vexatious litigation takes time away from prompt
handling of other meritorious cases, which is neither fair nor just to other litigants
in Ohio’s court system. Ohio litigants are specifically and unequivocally entitled
under our state constitution to justice without delay. Ohio Constitution, Article I,
Section 16 (“All courts shall be open, and every person, for an injury done him in
his land, goods, person, or reputation, shall have remedy by due course of law, and
shall have justice administered without denial or delay”). We owe a duty to the
citizens of Ohio to supervise properly and fairly the courts of the state for the benefit
of all its citizens, not just the most prolific filers such as Johnson. See Ohio
Constitution, Article IV, Section 5. Today, that duty compels us to put an end to
Johnson’s frivolous, repeated litigation by declaring him a vexatious litigator in
accordance with S.Ct.Prac.R. 4.03.
        {¶ 24} Pursuant to this designation, Johnson is hereby prohibited from
instituting or continuing legal proceedings in this court on a pro se basis unless he
first seeks and obtains leave of court to do so. See S.Ct.Prac.R. 4.03(B).
                                                                   Judgment affirmed.
        O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
        KENNEDY, J., concurs in part and dissents in part and would not declare
appellant to be a vexatious litigator.
                                 _________________
        Ronald G. Johnson, pro se.
        Dave Yost, Attorney General, and Stephanie L. Watson, Principal Assistant
Attorney General, for appellee.




                                           8
January Term, 2020




_________________




        9